February 25, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        KHALED ALATTAR, Appellant

NO. 14-13-01026-CV                          V.

                MESIA HUTTNER HACHADORIAN, Appellee
                   ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on November 11, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Khaled Alattar.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.